IN THE SUPREME COURT OF THE STATE OF NEVADA


                RIVER GLIDER AVENUE TRUST,                            No. 82065
                Appellant,
                vs.                                                                it
                WELLS FARGO BANK, N.A., AS
                INDENTURE TRUSTEE FOR THE
                                                                         JAN 1 4 2022
                IMPAC CMB TRUST SERIES 2004-6,
                Res • ondent.



                                       ORDER OF AFFIRMANCE
                           This is an appeal from a district court order denying a motion
                for NRCP 60(b) relief in a real property matter. Eighth Judicial District
                Court, Clark County; Ronald J. Israel, Judge.'
                           We conclude that the district court was within its discretion to
                deny appellant's NRCP 60(b) motion. See Rodriguez v. Fiesta Palms, LLC,
                134 Nev. 654, 656, 428 P.3d 255, 257 (2018) (The district court has wide
                discretion in deciding whether to grant or deny a motion to set aside a
                judgment under NRCP 60(b)."). In particular, the district court was within
                its discretion in determining that appellant's 13-month delay in seeking
                relief under NRCP 60(b)(4) was "extremely untimely" and "a prime example
                of unreasonableness." See NRCP 60(c) (requiring a motion for relief under
                NRCP 60(b)(4) to be made within a reasonable time"); see also In re
                Harrison Living Tr., 121 Nev. 217, 222-23, 112 P.3d 1058, 1061-62 (2005)
                (holding that even allegedly void judgments are subject to what is now
                NRCP 60(c)'s reasonableness requirement for seeking relief under NRCP


                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted in this appeal.
SUPREME COURT
        OF
     NEVADA


(0) I947A                                                                     - 0 L43-9
                        60(b)(4)). In light of this conclusion, we need not address the district court's
                        alternative basis for denying appellant's motion or the parties alternative
                        arguments on appeal. Accordingly, we
                                    ORDER the judgment of the district court AFFIRMED.




                                                 Parraguirre


                              Act..t                 J.
                        Hardesty                                    Pickering




                        cc:   Hon. Ronald J. Israel, District Judge
                              John Boyer, Settlement Judge
                              Roger P. Croteau & Associates, Ltd.
                              McCarthy & Holthus, LLP/Las Vegas
                              Smith Larsen & Wixom
                              Eighth District Court Clerk




     SUPREME COURT
          OF
        NEVADA
                                                               2
 «.11 1947A    4sti3W


",